Name: 2008/640/EC: Commission Decision of 30 July 2008 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2008) 3883) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Asia and Oceania;  agricultural policy;  agricultural activity;  cooperation policy;  international trade;  foodstuff
 Date Published: 2008-08-05

 5.8.2008 EN Official Journal of the European Union L 207/32 COMMISSION DECISION of 30 July 2008 amending Decision 2005/692/EC concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2008) 3883) (Text with EEA relevance) (2008/640/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures include in particular Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (3). (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (4) authorised the importation into the Community of poultrymeat products from the Province of Shandong in China which have been heat treated to a minimum temperature of 70 °C. (3) Such heat treatment is sufficient to inactivate the avian influenza virus and the animal health risk posed by the heat treated products may therefore be regarded as negligible. (4) It is therefore appropriate to derogate from the suspension of importation of meat products consisting of, or containing poultrymeat laid down in Decision 2005/692/EC, to allow imports of such poultrymeat products provided that they have undergone heat treatment in accordance with Decision 2007/777/EC. (5) Decision 2005/692/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2005/692/EC is replaced by the following: Article 2 1. Member States shall suspend the importation from China of: (a) fresh poultrymeat; (b) meat preparations and meat products consisting of, or containing poultrymeat; (c) raw pet food and unprocessed feed material containing any parts of poultry; (d) eggs for human consumption; and (e) non-treated game trophies from any birds. 2. By way of derogation from paragraph 1, Member States shall authorise the importation of meat products consisting of, or containing meat of poultry, provided that such meat has undergone one of the specific treatments referred to in points B, C or D of Part 4 of Annex II to Decision 2007/777/EC. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (3) OJ L 263, 8.10.2005, p. 20. Decision as last amended by Decision 2007/869/EC (OJ L 340, 22.12.2007, p. 104). (4) OJ L 312, 30.11.2007, p. 49.